Exhibit 10.7

 

HANGER, INC.

Restricted Stock Unit Agreement for Non-Employee Directors

 

THIS AGREEMENT (this “Agreement”) is made by and between HANGER, INC., a
Delaware corporation (the “Company”), and the non-employee director
(“Non-Employee Director”) identified on the Company’s online electronic list of
persons to whom a grant of restricted stock units has been made by the Company.

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to award to the Non-Employee Director restricted
stock units relating to the Company’s common stock, par value $.01 per share
(the “Common Stock”), under the Company’s 2016 Omnibus Incentive Plan (the
“Plan”) in consideration for the Non-Employee Director’s service as a member of
the Board of Directors of the Company (the “Board of Directors”).

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, do agree as
follows:

 

1.                                     Award of Restricted Stock Units.  Subject
to the terms and conditions of this Agreement and the Plan, the Non-Employee
Director is granted restricted stock units relating to the number of shares of
Common Stock as set forth on the Company’s online electronic list as being
granted to the Employee (hereinafter such units are referred to as the
“Restricted Stock Units”) as of the date shown on the Company’s online
electronic list as being the date of grant to the Non-Employee Director (the
“Grant Date”).

 

2.                                     Restricted Stock Units Non-Assignable and
Non-Transferable.  Each Restricted Stock Unit and all rights under this
Agreement shall be non-assignable and non-transferable other than by will or the
laws of descent and distribution in accordance with the Plan and may not be
sold, pledged, hypothecated, assigned or transferred, except only as to such
shares of Common Stock, if any, which been issued in settlement of the
Restricted Stock Units upon vesting pursuant to the terms of the Plan and this
Agreement.  The foregoing prohibition against transfer or assignment, together
with the obligation to forfeit the Restricted Stock Units upon termination of
service on the Board of Directors as set forth in Section 3 of this Agreement,
are herein collectively referred to as the “Forfeiture Restrictions.”  The
Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of the Restricted Stock Units.

 

3.                                      Termination of Membership on the Board
of Directors.  In the event of termination of the Non-Employee Director’s
membership on the Board of Directors by reason of total and permanent disability
(within the meaning of Code Section 409A), death or Retirement, each of the then
unvested Restricted Stock Units will immediately vest in full as of the date of
such termination.  Retirement means the Non-Employee Director’s termination of
service on the Board of Directors after having served continuously as a director
for at least five (5) years and after having given the Company written notice of
the director’s intent to retire no less than one (1) year prior to the date of
such termination.  In the event of the termination of the Non-Employee
Director’s membership on the Board of Directors other than by reason of total

 

--------------------------------------------------------------------------------


 

and permanent disability, death or Retirement, any then unvested Restricted
Stock Units shall be forfeited and cancelled as of the date which is ninety (90)
days after such date of termination of service unless such unvested Restricted
Stock Units vest on or before that date which is ninety (90) days after such
termination of service.

 

4.                                      Lapse of Forfeiture Restrictions. 
Subject to Section 3, the Restricted Stock Units will vest in full on the first
anniversary of the Grant Date, provided that the Non-Employee Director has
continuously served on the Board of Directors from the Grant Date through such
anniversary of the Grant Date.

 

5.                                     Issuance of Shares.  As soon as
practicable (but not more than thirty (30) days) after Restricted Stock Units
vest under this Agreement, the Company shall issue a number of shares of Common
Stock to the Non-Employee Director equal to the number of Restricted Stock Units
that have vested.  For the avoidance of doubt, in the case of Retirement, the
Restricted Stock Units shall be deemed to vest for purposes of this Section 5
when the risk of forfeiture lapses, even if Retirement does not occur until a
later date. The Company shall issue a certificate or certificates evidencing
such shares of Common Stock in the name of the Non-Employee Director or shall
make an appropriate book entry.

 

6.                                     Limitation of Rights.

 

(a)  No Right to Continue as a Director.  Neither the Plan nor the grant of the
Restricted Stock Units shall constitute or be evidence of any agreement or
understanding, express or implied, that the Non-Employee Director has a right to
continue as a member of the Board of Directors for any period of time, or at any
particular rate of compensation.

 

(b)  No Stockholder’s Rights as to Restricted Stock Units.  The Non-Employee
Director shall have no rights as a stockholder with respect to the shares of
Common Stock subject to Restricted Stock Units granted hereunder until the date
such shares are issued to the Non-Employee Director, and no adjustment will be
made for any dividends or other rights for which the record date is prior to the
date of the vesting of the Restricted Stock Units.  After Restricted Stock Units
have vested, the Non-Employee Director will be entitled to receive shares of
Common Stock subject to the Restricted Stock Units that have vested and shall be
entitled to receive a payment equal to any dividends or other rights for which
the record date is on or after the vesting of the Restricted Stock Units.

 

(c)  Restrictions on Sales of Shares.  By accepting the grant of the Restricted
Stock Units, the Non-Employee Director agrees not to sell any shares of Common
Stock acquired in connection with the Restricted Stock Units other than as set
forth in the Plan and at a time when applicable laws, Company policies or an
agreement between the Company and its underwriters do not prohibit a sale.

 

7.                                     Incorporation by Reference.  The terms of
the Plan to the extent not stated herein are expressly incorporated herein by
reference and in the event of any conflict between this Agreement and the Plan,
the terms of the Plan shall govern, control and supersede over the provisions of
this Agreement.  Capitalized terms used in this Agreement and not defined shall
have the meanings given in the Plan.

 

--------------------------------------------------------------------------------


 

All of the terms and conditions of this Agreement are hereby confirmed,
ratified, approved and accepted by the Company and by the Non-Employee Director,
who has accepted this Agreement and its terms pursuant to the Non-Employee
Director’s electronic submission of the Non-Employee Director’s confirmation of
this Agreement in accordance with the instructions contained on the online
website maintained for the benefit of the Company for grants of restricted stock
units by the Company.

 

--------------------------------------------------------------------------------